DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CIERRA LYNN CARTER,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2498

                          [October 13, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    William   L.    Roby,    Judge;   L.T.    Case    No.
562019CF002402AXXXXX.

  Carey Haughwout, Public Defender and Ross Frank Berlin, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.